 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY KARL BLACKWELL,                             No. 2:19-cv-00442-TLN-DB
12                       Plaintiff,
13           v.                                          ORDER
14    A. JENKINS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. Plaintiff’s original complaint was stricken because it was not signed.

19   (ECF No. 8.) Plaintiff has yet to file an amended complaint. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 17, 2019, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 8.) The magistrate

24   recommended that Plaintiff’s motion for injunctive relief be denied. Plaintiff’s motion detailed

25   allegations that a defendant named in the stricken complaint was harassing Plaintiff. (ECF No.

26   7.) Plaintiff requested the Court “consider his complaint as an emergency and either remove me

27   or remove” Defendant Jenkins. (ECF No. 7 at 4.) Plaintiff has filed objections to the findings

28   and recommendations. (ECF No. 9.) In his objections, Plaintiff argues he is entitled to injunctive
                                                         1
 1   relief because he is not receiving adequate medical care. Plaintiff claims the Court should issue

 2   an emergency injunction because his doctors will not even consider prescribing him a low dose of

 3   opiates to treat his pain. (ECF No. 9 at 2.)

 4          The Court cannot grant Plaintiff injunctive relief at this stage of the proceedings because it

 5   is unable to determine Plaintiff’s likelihood of success on the merits. See Barrett v. Belleque, 544

 6   F.3d 1060, 1062 (9th Cir. 2008) (At the pleading stage, the Court cannot determine questions of

 7   merit which require submission of evidence, versus only a determination as to whether a claim

 8   has been plausibly stated.). Here, Plaintiff has yet to state a cognizable claim or file a signed

 9   complaint. Accordingly, the Court will deny Plaintiff’s motion for injunctive relief.

10          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

11   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

12   Court finds the findings and recommendations to be supported by the record and by proper

13   analysis.

14          Accordingly, IT IS HEREBY ORDERED that:

15          1. The findings and recommendations filed June 17, 2019, are adopted in full; and

16          2. Plaintiff’s motion for injunctive relief (ECF No. 7) is denied.

17   Dated: August 1, 2019

18

19

20
21                                  Troy L. Nunley
                                    United States District Judge
22

23

24

25

26
27

28
                                                        2
